      Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :           CRIMINAL ACTION
                                        :
             v.                         :
                                        :
DAVID T. SHULICK                        :           NO. 16-428

                               MEMORANDUM

Bartle, J.                                         June 16, 2020

          The Court has before it the emergency motion of

defendant David Shulick for compassionate release under

18 U.S.C. § 3582(c)(1)(A).

                                    I

             On May 8, 2018, following a three week jury trial,

defendant, a then practicing lawyer, was found guilty of:              one

count of conspiracy to embezzle from a program receiving federal

funds in violation of 18 U.S.C. § 371; one count of embezzling

funds from a program receiving federal funds in violation of

18 U.S.C. § 666(a)(1)(A); one count of bank fraud in violation of

18 U.S.C. § 1344; one count of making a false statement to a bank

in violation of 18 U.S.C. § 1014; and three counts of filing false

tax returns for tax years 2009, 2010, and 2011 in violation of

26 U.S.C. § 7206(1).

          This court sentenced defendant to 60 months imprisonment

to be followed by three years of supervised release.        Defendant

thereafter filed a timely notice of appeal of his conviction and



                                    1
      Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 2 of 13



sentence.    The appeal is now pending before our Court of Appeals.

            On May 15, 2020 defendant filed a pro se motion for

compassionate release from prison and on May 21, 2020 his newly

retained attorney submitted supplemental briefing on the motion.

Defendant is currently serving his sentence at the United States

Penitentiary at Lewisburg, Pennsylvania (“Lewisburg”).

                                   II

            The Government first argues that this court does not

have jurisdiction to grant the relief requested.         The Supreme

Court has ruled, “[t]he filing of a notice of appeal is an event

of jurisdictional significance—it confers jurisdiction on the

court of appeals and divests the district court of its control

over those aspects of the case involved in the appeal.”          See

Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58

(1982).     In his reply in support of his motion for release,

defendant concedes that we do not have jurisdiction:

            [p]rocedurally, therefore, it is recognized
            that that [sic] Mr. Shulick’s underlying
            conviction and sentence is under appeal, and
            that this Court does not have jurisdiction
            to order his release from incarceration.

            Nonetheless, his reply asks this Court to “enter an

indicative ruling that it would grant this Motion for

Compassionate Release upon remand.”       This Court may do so under

Rule 37(a)(3) of the Federal Rules of Criminal Procedure, even


                                    2
      Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 3 of 13



though the case is on appeal.      Under Rule 37(a), the court may

also defer ruling on the motion, deny the motion, or state that

it raises a substantial question.1       The validity of defendant’s

conviction and sentence, and thus the issue of his possible

release, is now in the hands of the Court of Appeals.

Accordingly, this court does not have jurisdiction to decide his

pending motion for compassionate release.

                                   III

          The defendant, as noted above, requests under Rule

37(a) that this court opine that it would grant his motion if

the court had jurisdiction.     If this court states it would do

so, the Court of Appeals may remand for further proceedings

under Rule 12.1 of the Federal Rules of Appellate Procedure.2




1    Rule 37 of the Federal Rules of Criminal Procedure
provides, in relevant part: (a) Relief Pending Appeal. If a
timely motion is made for relief that the court lacks authority
to grant because of an appeal that has been docketed and is
pending, the court may:
     (1) defer considering the motion;
     (2) deny the motion; or
     (3) state either that it would grant the motion if the
     court of appeals remands for that purpose or that the
     motion raises a substantial issue.

2    Rule 12.1(b) states, in relevant part: “[i]f the district
court states that it would grant the motion or that the motion
raises a substantial issue, the court of appeals may remand for
further proceedings but retains jurisdiction unless it expressly
dismisses the appeal.”


                                    3
       Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 4 of 13



            In support of his motion, defendant relies on

section 3582(c)(1)(A)(i) as recently amended by the First Step

Act.   It provides, in relevant part:

            The court may not modify a term of imprisonment once
            it has been imposed except that—
            (1)    in any case—
                  (A)   the court, upon motion of the
                  Director of the Bureau of Prisons, or
                  upon motion of the defendant after the
                  defendant has fully exhausted all
                  administrative rights to appeal a
                  failure of the Bureau of Prisons to
                  bring a motion on the defendant’s behalf
                  or the lapse of 30 days from the receipt
                  of such a request by the warden of the
                  defendant’s facility, whichever is
                  earlier, may reduce the term of
                  imprisonment (and may impose a term of
                  probation or supervised release with or
                  without conditions that does not exceed
                  the unserved portion of the original
                  term of imprisonment), after considering
                  the factors set forth in section 3553(a)
                  to the extent that they are applicable,
                  if it finds that—
                        (i) extraordinary and compelling
                        reasons warrant such a reduction
                        . . .

                  and that such reduction is consistent
                  with applicable policy statements issued
                  by the Sentencing Commission.


Defendant has exhausted his administrative remedies, and we turn

first to section 3582(c)(1)(A)(i).        It contains one of the

elements that a defendant must meet to obtain a reduction in

sentence.   It provides that a court may order compassionate

release for “extraordinary and compelling reasons” but only if


                                     4
      Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 5 of 13



the reduction in sentence is “consistent with applicable policy

statements of the Sentencing Commission.”

            Congress has also enacted 28 U.S.C. § 994(t) which

provides:

            The Commission, in promulgating general
            policy statements regarding the sentencing
            modification provisions in section
            3582(c)(1)(A) of title 18, shall describe
            what should be considered extraordinary and
            compelling reasons for sentence reduction,
            including the criteria to be applied and a
            list of specific examples. Rehabilitation of
            the defendant alone shall not be considered
            an extraordinary and compelling reason.

The application note 1(A) of section 1B1.13 of the Sentencing

Guidelines explains that “extraordinary and compelling reasons”

exist where the defendant is:      (1) “suffering from a terminal

illness” including among others “advanced dementia”;

(2) “suffering from a serious physical or medical condition”;

(3) “suffering from a serious functional or cognitive

impairment”; or (4) “experiencing deteriorating physical or

mental health because of the aging process.”        The latter three

grounds also require that the impairment “substantially

diminishes the ability of the defendant to provide self-care

within the environment of a correctional facility and from which

he or she is not expected to recover.”

            Defendant asserts that “extraordinary and compelling

reasons exist to justify [his] release” because he is “at an


                                    5
      Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 6 of 13



extremely high risk of death due to his lifelong asthma and

history of pneumonia.”    Specifically, he claims that his motion

should be granted because:     (1) the COVID-19 pandemic presents

“a danger to [his] safety” given his underlying health issues;

(2) his release date is near; and (3) compassionate release does

not violate or offend the factors favoring a reduction of

sentence under section 3553(a) because he is “not a danger to

the community.”   With respect to the pandemic, Shulick provides

extensive information about the potential dangers to those in

prison facilities who cannot engage in social distancing or take

other salutary measures necessary to mitigate the spread of

coronavirus.

           First, defendant asserts that his “asthma constitutes

suffering from a serious medical condition.”        He maintains that

his asthma, in conjunction with his “markedly overweight, and

nearly obese” physical condition presents additional risk

factors.   Defendant argues that since “COVID-19 is a novel

virus” “it would be realistic for the court to consider the

entirety of [his] circumstances to justify shortening his

sentences.”    He further represents that he suffers from “chronic

and severe asthma” and submits supporting documents from the

Center for Disease Control and Prevention that state “moderate

to severe asthma” places a person at an elevated risk if they

contract COVID-19.    Defendant also presents the court with a


                                    6
      Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 7 of 13



letter from a physician, Dr. Seema Bonney, who evaluated him

before he was incarcerated 19 months ago.        That letter states

that he has a history of “severe asthma and has had multiple

Emergency Department visits as a result of this pulmonary

condition.”   Finally, defendant notes that he was “hospitalized

at 22 for his asthma after an attack” and that he has physical

restrictions from allergies to outside work due to “respiratory

issues and cleaning chemical allergies.”

          The Government disputes defendant’s characterization

that his asthma is severe.     According to the Government, he has

“mild asthma” which has been “well-controlled during his

incarceration.”   In the Government’s view, his medical records

show no new asthma attacks and that his asthma is being treated

by the Bureau of Prisons.     During his incarceration, he has been

“issued a total of three Albuterol prescriptions” and “six

inhalers.”    None of these medications has been used

consistently.   The Government further notes that while defendant

asserts that “his asthma history was incorrectly described as

minor” by Bureau of Prisons staff, he had the opportunity to

challenge and correct this diagnosis.       On May 5, 2020, in

preparation for this motion, he sought and received from

Lewisburg a copy of his medical file.       He then complained that

the medical records understated the severity of his asthma.

Subsequently, the Health Services Department responded “[b]ased


                                    7
      Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 8 of 13



upon your status, you would most likely meet the mild category.”

He is otherwise “ambulatory and engages in all normal activities

of daily living.”

           Defendant claims that the medical records to which the

Government refers are incorrect and that his “complaints and

requests [regarding the records] were routinely dismissed.”             On

May 28, 2020, Shulick filed a declaration in which he stated,

“on May 22, 2020 [he] received a single page, unsigned

Memorandum from Health Services . . . which read, in pertinent

part: ‘. . . YOUR ASTHMA IS NOT CONTROLLED . . . .’”          Shulick

did not submit the unsigned letter to the court for review.             On

June 1, 2020, defendant’s counsel filed another supplemental

declaration from defendant that states, “Mr. Shulick completed a

new asthma test” on June 1, 2020.       According to the supplemental

declaration, the results of the test show that defendant “only

had a 55% peak flow capacity of his lung function” which falls

within the “classification of severe . . . chronic, persistent

asthma.”

           It is significant that defendant’s physician’s

declaration does not address his current health condition.             It

is not clear from the physician’s declaration what her specialty

is, whether she actually treated defendant for asthma, or when

she last treated him.    Even assuming the physician treated

defendant for asthma just before he was incarcerated, her


                                    8
      Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 9 of 13



diagnosis is based on information regarding his health from 19

months ago.   Significantly, she does not confirm his contention

that he is “at an extremely high risk of death due to his

lifelong asthma and history of pneumonia.”

          We now have updated and comprehensive Bureau of

Prisons medical records which paints a different picture.              There

is no evidence that defendant ever sought or received treatment

while incarcerated for any asthmatic episode.         He has been

taking his prescribed medications and has access to an inhaler

to be used “as needed.”     According to Bureau of Prisons health

reports, defendant’s “only hospitalization for asthma was 15

years ago.”   Furthermore, defendant had the opportunity to share

with the court evidence regarding his health during his

sentencing hearing.    If his condition is as severe as he

contends, it is surprising that he did not present any testimony

or other evidence at the time pertaining to any diagnosis of

asthma or any pulmonary condition.

          The Court is, of course, mindful of the devastating

worldwide pandemic and the special dangers the highly contagious

coronavirus poses for the defendant and all others in prison.

However, the COVID-19 pandemic does not warrant the release of

every federal prisoner with health conditions that make them

more susceptible to the disease.        See United States v. Roeder,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020).         The Bureau of


                                    9
     Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 10 of 13



Prisons, including Lewisburg, has in place protocols to deal

with this disease and the Attorney General has issued two

directives to the Bureau of Prisons concerning early release of

inmates.   While the court is aware of one reported case of

COVID-19 involving a staff member at Lewisburg, it has been

reported to the court that no cases of coronavirus have appeared

so far among inmates at Lewisburg where defendant is detained.

           Based on the current record, defendant has not

established that his asthma constitutes a serious medical

condition as defined in the Sentencing Guidelines.         The serious

medical condition under the Sentencing Guidelines must be an

impairment which “substantially diminishes the ability of the

defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.”   Defendant clearly does not meet this requirement.

           Even if he has the requisite serious medical

condition, the Court’s analysis does not end here.         Section

3582(c)(1)(A) requires the Court to consider the “factors set

forth in section 3553(a) to the extent they are applicable”

before the Court may reduce his sentence.       These factors include

the need to:   “reflect the nature and circumstances of the

offense and the history and characteristics of the defendant”;

“reflect the seriousness of the offense”; “promote respect of

the law”; and “afford adequate deterrence to criminal conduct.”


                                   10
     Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 11 of 13



            In this regard, defendant claims that he should be

granted compassionate release because his release date is near.

He asserts that he “has already served 18 months in federal

prison” and is expected to serve only an “additional 10 months

in prison.”    According to defendant, he is “scheduled to be

released on or around March 20, 2021.”       On the other hand, the

Government reports that the “Bureau of Prison projects that

Shulick will be released on February 28, 2023, but may become

eligible for home detention on August 31, 2022.”         His projection

is based on his belief that he will:      (1) earn all of his good

time credit; (2) successfully complete the RDAP program; and (3)

be assigned to home confinement immediately upon becoming

eligible.     However, there is no guarantee that any or all of

these expectations will materialize.      Defendant’s projections

are mere speculations without any evidentiary support.

            Moreover, this court cannot ignore the seriousness of

defendant’s convictions for embezzlement, fraud, and filing

false tax returns.     At the time of his crimes, defendant was a

lawyer with an active practice in Philadelphia.        His

embezzlement included funds from the School District of

Philadelphia.    During his sentencing hearing, this court noted

that defendant’s crimes “harmed many of our neediest and most

vulnerable people in the city of Philadelphia.”        Defendant even

used his family charity to commit tax fraud.        His crimes


                                   11
     Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 12 of 13



continued over a period of time and were not an aberration.

While defendant has served 19 months thus far for his crimes,

there is still a substantial amount of time remaining in

defendant’s 60-month sentence.     Releasing defendant now would

cut his current sentence by well over half and would not

appropriately reflect the nature and circumstances of his

offenses, promote just punishment, or afford adequate deterrence

to criminal conduct.     See section 3553(a).

          Defendant argues that he is not a danger to the

community because the “rehabilitative goals of the sentence

continue to be satisfied.”     He reports that he:     (1) completed

“drug and alcohol courses for past addictive and self-harming

behavior”; (2) attended “spiritual and self-regulation

programs”; (3) “served as an instructor and GED tutor” for

educational courses; and (4) is taking part in a Residential

Drug Abuse Program.    If released, he has “strong family ties, a

wife and two children.”    The court accepts defendant’s

representation that he has partaken in opportunities to better

others.   While the court applauds defendant for any strides he

has made toward rehabilitation, these factors alone do not allow

for his release.   Under 28 U.S.C. § 994(t), Congress has made it

clear: “[r]ehabilitation of the defendant alone shall not be

considered an extraordinary and compelling reason” for

compassionate release.    In any event, his rehabilitation, good


                                   12
     Case 2:16-cr-00428-HB Document 272 Filed 06/16/20 Page 13 of 13



works, and lack of danger to the community do not outweigh other

section 3553(a) factors which support the need for him to serve

the sentence imposed.

           The Court, taking all the relevant facts into account,

finds that David Shulick has not established extraordinary and

compelling reasons that warrant his entitlement to compassionate

release.   While this Court does not have jurisdiction to grant

the relief requested, it states, pursuant to Rule 37(a) of the

Federal Rules of Criminal Procedure, that it would not grant his

emergency motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) and thus denies the motion.




                                   13
